CELEBREZZE, Senior Circuit Judge,
dissenting.
I must respectfully dissent from the majority opinion’s determination that this court lacks jurisdiction to consider the merits of the appeal sub judice. The majority correctly points out that before reviewing the merits of this appeal, this court must first address the threshold issue of whether appellate review of this case is proper. I do not take issue with the majority’s meticulous and accurate definition of the law regarding the standard of review for remand orders of the district court. Rather, I disagree with the majority’s application of the law to the instant case. For reasons which I will explain below, I believe this court does indeed have jurisdiction to review the district court’s order.
My initial point of contention revolves around the distinction between a remand of a case based upon complete preemption versus reaching the merits of a preemption defense. As the majority opinion appropriately points out, a body of case law has developed which holds that a remand order based upon complete preemption is reviewable because, at its heart, it is a jurisdictional order. See Whitman v. Raley’s Inc., 886 F.2d 1177 (9th Cir.1989). This is separate and distinct from raising the defense of preemption in a subsequent state proceeding which necessarily should be considered a remand order pursuant to 28 U.S.C. § 1447(c). It is important to note that the district court first determined that the NLRB has exclusive authority to determine issues of unfair labor practices pursuant to San Diego Unions v. Garmon, 359 U.S. 236, 244, 79 S.Ct. 773, 779, 3 L.Ed.2d 775 (1959). It is my contention that because the district court judge first made a finding that the entire area is preempted, this court does indeed have jurisdiction to review the propriety of this finding.
Secondly, I assert that the district court’s remand order was more than a purely jurisdictional decision which would also permit appellate review. We, therefore, must determine what the basis was on which the district court judge remanded the case. Unfortunately, in the case at bar, the remand order is far from clear and, as the majority states, we are forced to play a guessing game. The confusion arises from the remand order itself. It is quite true that the district judge concluded that “[s]ince the claims ... depend solely on Kentucky law, this Court lacks subject matter jurisdiction.” The district court then purported to remand the case pursuant to 28 U.S.C. § 1447. While this language would seem to make this order unre-viewable, I believe we must look to the reasoning of the district court which led to this conclusion. The mere incantation of *1351the mantra “§ 1447” should not be enough to preclude review if it appears to this court that this is not a § 1447 order. I do not believe the majority would disagree. Hence, this court must attempt to determine the justifications supporting the order to determine if they are consistent with a § 1447 order.
I recognize that an erroneous remand order is not, standing alone, sufficient to supply this court with jurisdiction. Thermatron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 345-46, 96 S.Ct. 584, 590, 46 L.Ed.2d 542 (1976); Regis Assoc. v. Bank Hotels (Management) Ltd., 894 F.2d 193 (6th Cir.1990). Such an order is reviewable when the order is based on a substantive decision on collateral issues apart from solely jurisdictional concerns. Id. It appears to me the district court did, in fact, make substantive decisions in issuing its remand order.
In the case at bar, the NLRB refused to issue an unfair labor practices complaint. They have exclusive jurisdiction over such claims. This was a correct finding of the district court. However, the district court judge then determined that because the NLRB had refused to issue a complaint, relief could still be found in the state court under Kentucky law. This is not a purely jurisdictional holding, but rather a mixed finding of jurisdiction and substance, requiring a substantive analysis of Kentucky wrongful discharge law. Furthermore, the district court also dismissed the union from the case. I believe the majority concedes that this was a substantive decision on the merits. Accordingly, I believe that this court does indeed have jurisdiction to review the district court’s order as it was based, at least in part, on substantive determinations.
The fact that the NLRB issued no complaint is not sufficient to allow a similar claim to be prosecuted in the Kentucky state courts. The law of Kentucky in this regard is preempted by federal law. As the entire area is preempted, the remand order, I believe, could not properly have been issued. The district court made this general preemption finding but circumvented the preemption issue with a substantive, albeit incorrect, determination of both federal labor and Kentucky state law.
It is my view that the district court’s reasoning is flawed for two reasons. The district court relied on the Kentucky case of Pari-Mutuel Clerk’s Union v. Ky. Jockey Club, 551 S.W.2d 801 (Ky.1977) for the proposition that Kentucky state courts will entertain suits for wrongful discharge when the NLRB has refused to issue a complaint. It seems to me the district court has misinterpreted the holding of Pari-Mutuel. What the Supreme Court of Kentucky actually held in that case was: “[bjecause the NLRB which normally has jurisdiction over labor disputes, has for some time declined to assert jurisdiction in any proceeding involving the horse racing industry, this action was brought in the Boone County Circuit Court.” The PariMutuel court then held that the Kentucky courts were preempted from issuing injunc-tive relief because that was the province of the NLRB, however, plaintiffs could bring a wrongful discharge action under K.R.S. 336.130. Thus, the Pari-Mutuel court’s decision was based upon the fact that the NLRB had refrained from involvement in the entire industry.
It must be noted, the issue of preemption as it relates to the NLRB’s refusal to assert jurisdiction to an entire industry is not before this court and this court need not rule on the propriety of said issue. In the ease at bar, the NLRB clearly has not refrained from dealing with cases involving the coal mining industry. Therefore, this is a case where the NLRB has refused to institute a complaint on the specific facts of the case. I know of no authority for the proposition that preemption would apply only in cases where the NLRB has asserted jurisdiction. Such a proposition would emasculate the concept of preemption in unfair labor practice cases.
Additionally, I have serious misgivings about the validity of Pari-Mutuel. This court has recently held as follows:
The court has interpreted the NLRA to prohibit certain types of governmental interference in the collective bargaining *1352process. The Court has articulated two distinct NLRA-based prohibitions: Gar-mon preemption, see San Diego Building Trades Council v. Garmon, 359 U.S. 236, 79 S.Ct. 773, 3 L.Ed.2d 775 (1959); and Machinists preemption, see also Machinists v. Wisconsin Employment Relations Comm’n., 427 U.S. 132, 96 S.Ct. 2548, 49 L.Ed.2d 396 (1976). Garmon preemption is based predominantly on the primary jurisdiction of the National Labor Relations Board. The Court succinctly described the doctrine: “The so-called Garmon rule protects the primary jurisdiction of the NLRB to determine in the first instance what kind of conduct is either prohibited or protected by the NLRA.” Metropolitan Life Ins. Co. v. Massachusetts, 471 U.S. 724, 748, 105 S.Ct. 2380, 2394, 85 L.Ed.2d 728 (1985) citation omitted). Garmon preemption establishes that
States may not regulate activity that the NLRA protects, prohibits, or arguably protects or prohibits.... [T]he Garmon rule prevents States not only from setting forth standards of conduct inconsistent with the substantive requirements of the NLRA, but also from providing their own regulatory or judicial remedies for conduct prohibited or arguably prohibited by the Act.
Wisconsin Dep’t. of Indus. v. Gould, Inc., 475 U.S. 282, 286, 106 S.Ct. 1057, 1061, 89 L.Ed.2d 223 (1986)....
... In Machinists, the Court considered whether the Wisconsin Employment Relations Commission could order a union to cease a concerted practice of refusing to work overtime. The union’s action was not protected by the NLRA. However, the court held that Wisconsin could not declare that the union’s actions were unlawful:
Our decisions hold that Congress meant that these activities, whether of employer or employees, were not to be regulable by States any more than by the NLRB, for neither States nor the Board is “afforded flexibility in picking and choosing which economic devices of labor and management shall be branded as unlawful.”
Machinists, 427 U.S. at 149, 96 S.Ct. at 2557 (quoting NLRB v. Insurance Agents, 361 U.S. 477, 498, 80 S.Ct. 419, 432, 4 L.Ed.2d 454 (1962)).
Phoenix Engineering v. MK-Ferguson of Oak Ridge, 966 F.2d 1513, 1520 (6th Cir.1992).
In Motor Coach Employees v. Lockridge, 403 U.S. 274, 285-91, 91 S.Ct. 1909, 1917-20, 29 L.Ed.2d 473 (1971), the Court reviewed the reasons for the application of the judicial doctrine of preemption in the area of labor law. The Supreme Court in Lockridge recognized three areas in which the courts have made exceptions to Gar-mon, viz.: 1) where Congress has affirmatively indicated that judicial power should be utilized; 2) where the Court cannot presume that Congress meant to “intrude so deeply into areas traditionally left to local law; and, 3) where the law is so structured the judicial function yields to an administrative one. Id., at 297-8, 91 S.Ct. at 1923.
The State of Kentucky, or any other state, cannot circumvent an area of labor law which has been expressly preempted unless it fits into one of these exceptions. Once the district court determines that a claim is expressly covered by federal statute, it must determine if the action falls under one of the exceptions. If it does not, this must be the end of the analysis. The facts of the instant case do not fit into any of the exceptions. There is no indication that Congress has affirmatively indicated that state courts be able to handle claims in cases in which the NLRB has refused to file a complaint. Nor can the issues involved be said to be so deeply rooted in local law. Rather, it was the need for national uniformity which led Congress to create a body of federal labor law. Finally, the job of sorting through these claims simply cannot be described as “administrative”. It is a job that requires much scrutiny and judgment. Accordingly, the facts of this case fail to fit the patterns needed for an exception to Garmon.
Moreover, this court has previously stated as follows:
The Supreme court has stated that “the Board’s General Counsel has unre-viewable discretion to refuse to institute an unfair labor practice complaint.” Vaca v. Sipes, 386 U.S. 171, 182, 87 S.Ct. *1353903, 913, 17 L.Ed.2d 842 (1967). Moreover, numerous courts of appeals have routinely concluded that such action is not subject to judicial review. (Citations omitted.)
Jackman v. NLRB, 784 F.2d 759, 763 (6th Cir.1986).
In summary, I believe that because the district judge initially found the entire area to be preempted by federal law and then made two substantive decisions, first dismissing the union from the case and second holding that cases of wrongful discharge could be brought in Kentucky courts when the NLRB has determined not to issue a complaint, this case falls into an exception to the non-reviewability of remand orders.
For the reasons herein explained, I maintain this Court does have jurisdiction over the case and would reverse the Order of the District Court remanding the case to Greenup County Circuit Court. Furthermore, I would remand the case to the District Court with instructions to enter a judgment in favor of defendants finding plaintiff’s claims preempted by the exclusive authority given to the NLRB.